                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

  MARGARITA BRUNO CONCEPCION,

          Appellant,
                                                      CIVIL NO. 20-1720 (PAD-GSL)
                 v.

  BANCO POPULAR PUERTO RICO, et al.

          Appellee


                               MEMORANDUM AND ORDER

Delgado-Hernández, District Judge.

       Before the court is an appeal of the orders issued by the U.S. Bankruptcy Court dismissing

a bankruptcy petition under Chapter 13 of the United States Bankruptcy Court, and denying

appellant’s subsequent motion under Rule 9023 of the Federal Rules of Bankruptcy Procedure.

On April 19, 2021, the court referred the matter to U.S. Magistrate Judge Giselle López-Soler for

report and recommendation (“R&R”) (Docket No. 7). On June 17, 2021, the magistrate judge

recommended that the Bankruptcy Court’s orders be AFFIRMED, warning that failure to file

specific objections by July 1, 2021 would constitute a waiver of the right to appellate review

(Docket No. 8, p. 17). No objections have been filed.

       A district court may refer a pending motion to a magistrate judge for a report and

recommendation. See 28 U.S.C. § 636(b)(1)(B); Fed.R.Civ.P. 72(b); Loc. Civ. Rule 72(b). Any

party adversely affected by the R & R may file written objections within fourteen days of being

served with the magistrate judge’s R & R. See 28 U.S.C. § 636(b)(1); Loc. Civ. Rule 72(d). A

party that files a timely objection is entitled to a de novo determination of “those portions of the

report or specified proposed findings or recommendations to which specific objection is made.”
Bruno Concepcion v. Banco Popular Puerto Rico et al
Civil No. 20-1720 (PAD-GLS)
Memorandum and Order
Page 2

Ramos-Echevarria v. Pichis, Inc., 698 F.Supp.2d 262, 264 (D.P.R. 2010); Sylva v. Culebra Dive

Shop, 389 F.Supp.2d 189, 191-92 (D.P.R. 2005)(citing United States v. Raddatz, 447 U.S. 667,

673 (1980)). Absent objection, “[a] district court ha[s] a right to assume that [the affected party]

agree[s] with the magistrate judge’s recommendation.” Vázquez-Garcia v. Hacienda Madrigal,

Inc., 2019 WL 4739324 (D.P.R. September 27, 2019)(quoting López-Mulero v. Vélez-Colón, 490

F.Supp.2d 214, 217-218 (D.P.R. 2007))(internal citations omitted). In reviewing an unopposed

R&R, the court “needs only [to] satisfy itself by ascertaining that there is no ‘plain error’ on the

face of the record.” López-Mulero, 490 F.Supp.2d at 218; see also, Toro-Méndez v. United States

of America, 976 F.Supp.2d 79, 81 (D.P.R. 2013).

         The court has made an independent examination of the entire record in this case and finds

that the magistrate judge’s findings are supported by the record and the law. Consequently, the

court hereby ADOPTS in its entirety the magistrate judge’s R&R for the reasons stated therein

(Docket No. 8), and, accordingly, AFFIRMS the Bankruptcy Court’s orders. Judgment will be

entered accordingly.

         SO ORDERED.

         In San Juan, Puerto Rico, this 2nd day of July, 2021.

                                                       s/Pedro A. Delgado-Hernández
                                                       PEDRO A. DELGADO-HERNÁNDEZ
                                                       United States District Judge
